Exhibit 10.4

 

EMPLOYEE CONFIDENTIALITY
AND INTELLECTUAL PROPERTY ASSIGNMENT AGREEMENT

 

This EMPLOYEE CONFIDENTIALITY AND INTELLECTUAL PROPERTY ASSIGNMENT AGREEMENT
(the “Agreement”) is made and entered into by and between Sun BioPharma, Inc., a
Delaware corporation (together with any subsidiaries of Sun BioPharma, Inc.,
“Company”), and [NAME] (“Employee”), as of [DATE] (the “Effective Date”). Each
of Company and Employee hereinafter may be referred to individually as a “Party”
or, collectively, as the “Parties.” In consideration of Employee’s employment
with Company, the compensation Employee will earn in connection with such
employment, Company providing Employee with access to Confidential Information
(as defined below), and other good and valuable consideration, the sufficiency
and receipt of which Employee acknowledges, Employee agrees as follows:

 

1.

Confidential Information

 

1.1

Confidential Information and Trade Secrets Defined. Employee hereby acknowledges
and understands the term “Confidential Information” means any data, information,
or material of Company or its owners or its affiliates relating directly or
indirectly to Company or its owners or Affiliates: clients and customers or
potential clients and customers (collectively “Customer(s)”); competitors;
vendors; advertisers; employees; contractors; suppliers; or business partners,
that is discovered or developed by, or disclosed to, Employee through Employee’s
relationship with Company, that is not generally ascertainable from public
information, whether it is expressly identified as “confidential” or “trade
secret,” that includes, but is not limited to: financial information; invoices;
business plans; business and contract applications; contracts; forms; research;
price lists; marketing materials; advertising materials and developments; sales
materials and reports; copyrighted materials; Trade Secrets; the particular
needs and requirements of Customers; identities of potential Customers; and all
accompanying Customer data. Employee hereby acknowledges and understands the
term “Trade Secret(s)” includes, but is not limited to, a confidential,
proprietary, and/or sensitive: formula; software; methodology; model;
architecture; pattern; compilation; program; device; method; technique; or
process, that is discovered, developed in whole or part by Employee, or
disclosed to Employee, through Employee’s relationship with Company, including
any information, data, or material concerning the business of the Company, and
all other information related to Company and its owner and Affiliates
businesses, that is not generally known and readily ascertainable by proper
means by any other person and/or Employee. This includes, but is not limited to,
all inventions or discoveries made by Employee and/or Company (or its owners or
Affiliates) resulting in whole or part from Employee’s relationship with
Company. The term “Trade Secret(s)” also includes, but is not limited to,
Customer lists, invoices and reports containing specifically developed
information, such as the name, address, phone number, buying history and other
traits of Customers, along with any other information that Company derives a
competitive advantage from and that Company makes reasonable efforts to maintain
as secret. For purposes of this Agreement, “Affiliates” means an individual, a
partnership, a corporation, a limited liability company, an association, a joint
stock company, a trust, a joint venture, or an unincorporated organization, that
directly, or indirectly through one or more intermediaries, controls, or is
controlled by, or is under common control with, Company.

 

 

--------------------------------------------------------------------------------

 

 

 

1.2

Use & Restriction. Employee acknowledges that Employee will have access to and
be provided with Confidential Information in connection with performing services
for Company. Employee expressly recognizes that the efficacy and profitability
of Company and its owners and Affiliates is dependent in part upon Employee’s
protection of the Confidential Information. Employee may use the Confidential
Information solely in connection with performing services for Company and its
owners and Affiliates. To ensure the continued confidentiality of the
Confidential Information, Employee agrees to hold the Confidential Information
in strict confidence. Employee shall not, either during Employee’s relationship
with Company, or for such period as such information remains Confidential
Information after termination, disclose or use for Employee’s own benefit or for
the benefit of any other individual or third party, directly or indirectly, any
of the Confidential Information, except as such disclosure or use is expressly
authorized by Company in writing. Employee hereby agrees to adhere to the method
and form of protection of Confidential Information required by Company, subject
to change at Company’s sole discretion. Employee shall not communicate any
Confidential Information, even in furtherance of Company’s business, to any
individual or third party not privy to the Confidential Information, without
express consent by Company and the individual or third party’s agreement to be
bound by confidentiality terms that adequately protect Company’s Confidential
Information.

 

 

1.3

Exceptions. The confidentiality and restriction on the use of Confidential
Information under this Agreement shall not apply to Confidential Information to
the extent that such Confidential Information: is now, or hereafter becomes,
through no breach of this Agreement by Employee, generally known or available to
the public; was known to Employee without an obligation to hold it in confidence
prior to the time such Confidential Information was disclosed to Employee by
Company; is disclosed or used, as applicable, with the prior written consent of
Company and in accordance with any limitations or conditions on such disclosure
or use that may be imposed in such written consent; or was or is independently
developed by Employee without any use of or reference to the Confidential
Information. In addition, notwithstanding any other language in this Agreement
to the contrary, Employee understands that Employee may not be held criminally
or civilly liable under any federal or state trade secret law for the disclosure
of a trade secret that is made (a) in confidence to a federal, state or local
government official, either directly or indirectly, or to an attorney if such
disclosure is made solely for the purpose of reporting or investigating a
suspected violation of law or for pursuing an anti-retaliation lawsuit; or (b)
in a complaint or other document filed in a lawsuit or other proceeding, if such
filing is made under seal and Employee does not disclose the trade secret except
pursuant to a court order.

 

 

1.4

Required Disclosure. The confidentiality obligations under this Agreement shall
not apply to Confidential Information to the extent that such Confidential
Information is required to be disclosed pursuant to the order or requirement of
a court, administrative agency, or other authority, or otherwise by operation of
applicable law. In the event of such order or requirement, Employee, if and to
the extent permitted by law, shall give Company written notice thereof and of
the Confidential Information to be disclosed as soon as practicable prior to
disclosure of such Confidential Information and shall provide such reasonable
assistance as Company may reasonably request, at Company’s sole expense, in
seeking a protective order or other appropriate relief in order to protect the
confidentiality of the Confidential Information.

 

 

1.5

Other Nondisclosure Agreements. In the event that Company is subject to the
terms of any confidentiality or nondisclosure agreement relating to some or all
of the Confidential Information that imposes greater restrictions on the
disclosure and/or use of such Confidential Information, then Employee shall
comply with such greater restrictions to the extent that Employee is made aware
of them in advance and in writing.

 

 

1.6

Property of Company. Employee specifically acknowledges and understands that all
Confidential Information and all of Company’s and its owners and its Affiliates
strategies and files, including, but not limited to, computer data, reports,
materials, records, documents, notes, memoranda, and other items, and any
originals or copies thereof, related to the business of Company or its owners or
its Affiliates, which Employee either is provided, prepares, uses, or simply
acquires during the term of this Agreement, are and shall remain the sole and
exclusive property of Company and, to the extent applicable, shall not be
removed from Company’s premises without the prior consent of Company.

 

2

--------------------------------------------------------------------------------

 

 

 

1.7

Return or Destroy Confidential Information. Employee agrees, immediately upon
the termination of the relationship between Employee and Company for any reason
or upon earlier request by Company to make a diligent search for any and all
documents, computer discs, electronic files, software, tapes, computer
printouts, or any other material constituting Confidential Information described
in this Section 1, and shall: cease using the Confidential Information; promptly
return to Company or destroy all Confidential Information and any copies
thereof; and certify in writing (if requested in writing by the Company) that
Employee has complied with the obligations of this Subsection 1.7.

 

1.8

Return of Company Property. Employee agrees, immediately upon the termination of
the relationship between Employee and Company for any reason or upon earlier
request by Company to promptly deliver to Company all Company property not
covered by Subsection 1.7.

 

2.

Intellectual Property

 

2.1

Prior Inventions. Any intellectual property, including, but not limited to, any
ideas, inventions, patents, trademarks, service marks, copyrights, creations,
know how, work product, and other developments or improvements, if any, patented
or unpatented, that Employee, alone or with others, conceived, created,
invented, developed, reduced to practice, or caused to be conceived and or
caused to be reduced to practice prior to the earlier of (a) commencement of
Employee’s employment with Company or (b) when Employee first provided services
to Company, is listed on Schedule I attached hereto (“Prior Inventions”).

 

2.2

Ownership. Except with respect to Prior Inventions, all right, title, and
interest of every kind and nature, whether now known or unknown, in and to any
and all intellectual property, including, but not limited to, any ideas,
inventions, patents, trademarks, service marks, copyrights, creations, know how,
work product, properties and other developments or improvements, patented or
unpatented, conceived, created, invented, written, developed, furnished,
produced, disclosed, reduced to practice, or caused to be conceived and or
caused to be reduced to practice in whole or in part, alone or with others,
whether or not during working hours, by Employee during the term of Employee’s
employment with Company and for six (6) months thereafter, that are within the
scope of Company’s business operations or that relate to any of Company’s work
or projects, will, as and between Company and Employee, be and remain the sole
and exclusive property of Company for any and all purposes and uses, and
Employee hereby assigns, and agrees to assign, all rights thereto to Company.
Intellectual property may be in any form including, but not limited to, written,
oral, electronic, digital, or other form.

 

2.2

Work Made for Hire. Any work of Employee for which a copyright could be claimed
developed in the course of Employee’s employment with Company will be deemed
“work made for hire” under federal copyright law and all ownership rights to
such work belong exclusively to Company. To the extent any invention does not
qualify as a work for hire under applicable law, and to the extent any invention
is subject to copyright, patent, trade secret, or other proprietary right
protection, Employee hereby assigns, and agrees to assign, all rights therein to
Company.

 

3

--------------------------------------------------------------------------------

 

 

2.3

Pre-Existing Work. If, in the course of Employee’s relationship with Company,
Employee uses, relies upon, provides, or incorporates any Prior Invention or any
other intellectual property Employee owns, or in which Employee has an interest,
into any idea, invention, patent, trademark, service mark, copyright, creation,
know how, work product, and other development or improvement conceived, created,
invented, written, developed, furnished, produced, or disclosed in whole or in
part, alone or with others, whether or not during working hours, by Employee
during the term of Employee’s employment with Company, Employee hereby grants
Company, under all of Employee’s intellectual property and proprietary rights,
the following worldwide, non-exclusive, perpetual, irrevocable, royalty free,
fully paid up rights: (a) to make, use, copy, modify, and create derivative
works of such intellectual property; (b) to publicly perform or display, import,
broadcast, transmit, distribute, license, offer to sell, and sell, rent, lease
or lend copies of the intellectual property, and derivative works of the
intellectual property; and (c) to sublicense the rights in this Subsection 2.3
to third parties.

 

2.4

Required Undertakings. Employee agrees, both while an employee of Company and
thereafter, to assist Company and its owners and Affiliates, at Company’s sole
expense, in any and all attempts to obtain patents, copyrights, and/or
trademarks or other intellectual property protection on any work Employee
participated in developing and agrees to execute all documents necessary to
obtain such rights in the name of or to transfer such rights to Company. If,
because of Employee’s mental or physical incapacity or for any other reason
whatsoever, after the Company’s reasonable effort to secure Employee’s
signature, Company is unable to secure Employee’s signature to apply for or
pursue any patents, copyrights, or other protection for any invention assigned
to Company under this Agreement or otherwise, Employee irrevocably designates
and appoints Company and its duly authorized officers as Employee’s agent and
attorney-in-fact to act for Employee and on Employee’s behalf and stead to file
any applications and to do all other lawfully-permitted acts to further the
prosecution and issuance of any patents, copyrights, or other protections with
the same legal force and effect as if executed by Employee.

 

2.5

Limited Exclusion. This Section 2 does not apply to any inventions or
intellectual property for which no equipment, supplies, facility or Confidential
Information of Company was used, and which was developed entirely on Employee’s
own time, and (a) which does not relate (i) directly or indirectly to the
business of Company or (ii) to Company’s actual or demonstrably anticipated
research or development, or (b) which does not result from any work performed by
Employee for Company.

 

3.

Non-disparagement

 

Subject to Section 5, Employee agrees that during and after Employee’s period of
employment with Company Employee will not, publicly or privately, disparage or
defame Company or its Affiliates, or any of Company’s or its Affiliates’
employees, officers, governors, members or agents.

 

4.

Injunctive Relief

 

In the event of a breach or threatened breach of any covenant in Sections 1, 2,
or 3, Employee agrees that Company will be irreparably harmed, that money
damages alone cannot adequately compensate Company, and that Company shall be
entitled to temporary and injunctive relief as well as all applicable remedies
at law or in equity available to Company against Employee including, if the
Company is the prevailing party in an action to enforce the terms of this
Agreement, reasonable attorneys’ fees and costs incurred in bringing any action
against Employee or otherwise enforcing the terms of this Agreement. Employee
further agrees that in any such action, Company shall be entitled to relief
without posting any bond or security.

 

4

--------------------------------------------------------------------------------

 

 

5.

No Unlawful Restriction

 

Employee understands and agrees that nothing in this Agreement or otherwise is
intended to or will prevent or interfere with Employee’s ability or right to (a)
provide truthful testimony if under subpoena to do so, (b) file any charge with
or participate in any investigation or proceeding before the U.S. Equal
Employment Opportunity Commission or any other federal, state or local
governmental agency, (c) engage in any conduct protected under the National
Labor Relations Act, or (d) respond to a subpoena, court order or as otherwise
provided by law.

 

6.

Miscellaneous

 

6.1

At Will Employment. Employee’s employment with Company is “at will,” which means
it may be terminated at any time and for any or no reason, at the option of
either Employee or Company.

 

6.2

Assignment. All of the terms and provisions of this Agreement shall be binding
upon and inure to the benefit of and be enforceable by the respective heirs,
executors, administrators, legal representatives, successors and assigns of the
Parties, except that the duties and responsibilities of Employee under this
Agreement are of a personal nature and shall not be assignable or delegable in
whole or in part by Employee.

 

6.3

Severability. If any provision of this Agreement or application thereof to
anyone or under any circumstances is adjudicated to be invalid or unenforceable
in any jurisdiction, such invalidity or unenforceability shall not affect any
other provision or application of this Agreement which can be given effect
without the invalid or unenforceable provision or application and shall not
invalidate or render unenforceable such provision or application in any other
jurisdiction. If any provision is held void, invalid or unenforceable with
respect to particular circumstances, it shall nevertheless remain in full force
and effect in all other circumstances.

 

6.4

Entire Agreement. This Agreement together with the Employment Agreement
effective as of [DATE] sets forth the entire agreement of the Parties and
supersedes any and all prior agreements and understandings concerning Employee’s
employment by Company. This Agreement may be changed only by a written document
signed by Employee and an authorized representative of Company.

 

6.5

Governing Law. This Agreement shall be governed by, and construed and enforced
in accordance with, the substantive and procedural laws of the State of
Minnesota without regard to rules governing conflicts of law.

 

6.6

Jurisdiction. Employee irrevocably and unconditionally (a) agrees that any legal
proceeding arising out of this Agreement shall be brought in a court of general
jurisdiction in the State of [JURISDICTION], (b) consents to the non-exclusive
jurisdiction of such court in any such proceeding, and (c) waives any objection
to the laying of venue of any such proceeding in any such court. Employee also
irrevocably and unconditionally consents to the service of any process,
pleadings, notices or other papers.

 

5

--------------------------------------------------------------------------------

 

 

6.7

Attorneys’ Fees. In the event of any litigation or other proceeding concerning
any controversy, claim or dispute between the parties hereto, arising out of or
relating to this Agreement, the breach hereof or the interpretation hereof, the
prevailing party will be entitled to recover from the other party reasonable
expenses, attorneys' fees, and costs incurred therein or in the enforcement or
collection of any judgment or award rendered therein. The “prevailing party”
means the party determined by the court to have most nearly prevailed, even if
such party did not prevail in all matters, not necessarily the party in whose
favor a judgment is rendered. Further, in the event of any breach by Employee
under this Agreement, Employee shall pay all the expenses and reasonable
attorneys’ fees incurred by Company in connection with such breach if the
Company is the prevailing party.

 

6.8

Counterparts. This Agreement may be executed in any number of counterparts
(including facsimile counterparts or counterparts delivered by electronic
transmission (e.g., .PDF attachment)), each of which shall be an original, but
all of which together shall constitute one instrument.

 

[Signatures on Following Page]

 

6

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the Parties have executed this Agreement as of the Effective
Date first above written.

 

 

Employee:

         

[NAME]

                           

The Company:

         

SUN BIOPHARMA, INC.

          By:        

[NAME]

   

 

[TITLE]  

 

 

 

[Signature Page to Employee Confidentiality and Intellectual Property Assignment
Agreement]

 

 